NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0136n.06

                                           No. 21-5498

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                           )                       FILED
 MICHELLE HAMMOND-BEVILLE,
                                                           )
        Plaintiff - Appellee                                                 Mar 29, 2022
                                                           )
                                                                         DEBORAH S. HUNT, Clerk
                                                           )
 v.                                                        )
                                                           )
 JEFF LANDIS; CHEATHAM COUNTY,                             )     ON APPEAL FROM THE
 TENNESSEE,                                                )     UNITED STATES DISTRICT
        Defendants,                                        )     COURT FOR THE MIDDLE
                                                           )     DISTRICT OF TENNESSEE
 KATHY MORANTE, RON CARTER; JASON                          )
 SHARPE,                                                   )
                                                           )
        Defendants - Appellants.                           )


Before: GRIFFIN, DONALD, and BUSH, Circuit Judges.

       BUSH, Circuit Judge. Appellee Michelle Hammond-Beville serves as a sergeant in the

Metropolitan Nashville Police Department (“MNPD”). She alleges that three of the defendants-

appellants, fellow MNPD Officers Kathy Morante, Ron Carter, and Jason Sharpe (the “MNPD

Defendants”), knowingly subjected her to a baseless internal-affairs investigation on false charges

of child abuse. After those charges were dismissed, she sued the MNPD Defendants for the

Tennessee tort of malicious prosecution. The MNPD Defendants moved to dismiss her complaint

for failure to state a claim and on qualified-immunity grounds, arguing that an internal-affairs

proceeding cannot constitute malicious prosecution or that, if it may, no Tennessee case had clearly

established that proposition at the time of the alleged misconduct. The district court rejected

defendants’ arguments. We affirm.
No. 21-5498, Hammond-Beville v. Landis et al.


                                                 I.

       For purposes of this interlocutory appeal, the MNPD Defendants have stipulated to the

allegations in Hammond-Beville’s complaint, and specifically to the district court’s recitation of

those allegations. See Gillispie v. Miami Twp., 18 F.4th 909, 917 (6th Cir. 2021). In particular,

they stipulate to the following passage from the district court’s opinion, which they concede

accurately describes the allegations in Hammond-Beville’s complaint:

       As relevant to the Motion to Dismiss, the Amended Complaint alleges that the
       plaintiff is married and has two children and two step-children. During the
       timeframe relevant to this lawsuit, all four children resided with the plaintiff and
       her husband. In January 2018, one of her stepdaughters, S.B., made a false
       allegation of child abuse against the plaintiff, which led to an investigation by law
       enforcement and abuse charges filed against the plaintiff by the Tennessee
       Department of Children’s Services (“DCS”) in the Cheatham County Juvenile
       Court. Defendant [Jeff] Landis1 [of the Cheatham County Sheriff’s Office] was
       involved in the investigation and reported to Morante that the plaintiff had abused
       her child. Morante relayed the report to the MNPD command staff, and the MNPD
       decommissioned the plaintiff on February 2, 2018, pending an internal
       investigation into the child abuse allegations.
       By April 2018, DCS and the Guardian Ad Litem assigned to represent the plaintiff’s
       children’s interest in the Cheatham County Juvenile Court proceeding had both
       independently determined that the abuse allegations were fabricated. DCS moved,
       on the record, to voluntarily dismiss the abuse petition against the plaintiff, and the
       Cheatham County Juvenile Court terminated the case with no adverse findings
       against the plaintiff.
       Landis, however, continued to press for criminal prosecution against the plaintiff
       and “remained in contact with [the Office of Professional Accountability (‘OPA’)],
       pressing for Plaintiff to be fired” from the MNPD. In June 2018, Morante, as OPA
       director, issued a “Notice of Complaint” to the plaintiff, advising her that she was
       being investigated on suspicion of child abuse based on an allegation by the
       Cheatham County Sheriff’s Office. The Notice of Complaint identified Ron Carter
       as the OPA Investigator assigned to the case and directed the plaintiff to
       immediately contact Carter to acknowledge receipt of the Notice and “voice her
       interest in the matter.”



1
  Defendant Landis did not move below for dismissal based on qualified immunity, but instead
filed an answer. Hammond-Beville’s claims against him and against his employer, Cheatham
County, are not before us on this appeal.
                                                -2-
No. 21-5498, Hammond-Beville v. Landis et al.


       The Notice also explained that the plaintiff had the option of “avoiding an
       investigation” by giving a “complete and unwavering truthful admission” of the
       allegations against her and participating in the MNPD’s “Pre-Investigation
       Settlement Process.” The plaintiff did not choose that option, but she fully
       cooperated with the investigation while continuing to deny the already discredited
       allegations against her.
       Carter completed his draft investigation report and submitted it to Sharpe and
       Morante in August 2018. Carter’s report alleged that the plaintiff had abused her
       stepdaughter and lied by denying the abuse, relying on Landis’[s] assertions and
       discounting the conclusions reached by DCS and the children’s Guardian Ad Litem.
       Despite the report’s summarizing all of the evidence indicating that the plaintiff
       was, in fact, not guilty of abuse, Sharpe and Morante both signed off on Carter’s
       conclusion that the plaintiff was guilty of child abuse and dishonesty.2
       As the plaintiff’s direct supervisor, Sharpe was authorized by MNPD policy to
       make initial charging recommendations for any MNPD disciplinary charges and to
       recommend sanctions for such charges. Pursuant to that authority, Sharpe
       completed an MNPD Form 313 “Internal Disciplinary Resolution” on October 23,
       2018, listing himself as “Complainant” and formally charging the plaintiff with
       violations of MNPD Policy 4.20.040, Personal Behavior, (B) Adherence to Law,
       and MNPD Policy 4.20.040, Personal Behavior, (H) Honesty and Truthfulness.
       Sharpe recommended a punishment of “dismissal.” Morante, in her capacity as
       OPA Director and being within plaintiff’s chain of command, signed off on the
       Form 313, thus “exercis[ing] final decision-making authority” regarding whether
       to charge the plaintiff with a disciplinary violation and whether to recommend a
       sanction.
       The plaintiff met with Sharpe on November 5, 2018, for an MNPD “Presentation
       Meeting” at which Sharpe read the disciplinary charges and advised the plaintiff
       that the MNPD would be seeking the plaintiff’s termination. The plaintiff invoked
       her right to a ten-day “Reflection Period,” and a “Settlement Meeting” was
       scheduled for November 16, 2018.
       The plaintiff met with Sharpe again on November 16 for the Settlement Meeting.
       At that meeting, the plaintiff pleaded ‘not guilty’ to the disciplinary charges and
       requested an administrative hearing with a Disciplinary Advisory Panel. The
       MNPD defendants, however, never actually scheduled a Disciplinary Advisory
       Panel hearing, but the plaintiff remained on decommissioned status until the
       charges against her were finally dismissed without a hearing almost two years later,
       in September 2020.
       For part of the intervening time during which the OPA charges remained pending,
       the plaintiff was also the target of criminal proceedings in Cheatham County. She

2
  Hammond-Beville alleges that the MNPD Defendants used the OPA proceeding to retaliate
against her after she complained about OPA’s alleged practice of favoring white male officers
accused of misconduct vis-à-vis their non-white-male counterparts.
                                               -3-
No. 21-5498, Hammond-Beville v. Landis et al.


       was indicted by a Cheatham County Grand Jury in January 2019 for misdemeanor
       child abuse, based on false and material misrepresentations by Landis. In March
       2019, however, the Cheatham County Sheriff received a letter from Cheatham
       County District Attorney Ray Crouch, notifying him that Landis’[s] testimony had
       been “impeached so many times that the D.A.’s Office would no longer rely on
       Landis’[s] credibility, and would no longer be calling him as a witness in court.”
       The Sheriff, at that point, instituted a review of Landis’[s] work, which ultimately
       led to Landis’[s] resignation from the Sheriff’s Department and the dismissal of all
       still-pending criminal cases initiated by Landis. The Cheatham County Circuit
       Court dismissed the indictment against the plaintiff in November 2019.
       Although MNPD officials were notified of the dismissal of the charges against the
       plaintiff and of Landis’[s] resignation, the disciplinary charges remained pending
       against her for another ten months, while MNPD officials kept the plaintiff on
       decommissioned status and continued to pressure her to accept a demotion. As
       indicated above, the charges were not dismissed until September 2020, at which
       time the plaintiff was returned to active duty.

Appellant’s Br. at 5–7 (quoting Mem. at 4–7, R. 37).

        Hammond-Beville then filed her current lawsuit against defendants in November 2020,

asserting a claim against Landis under 42 U.S.C. § 1983 (giving the district court federal-question

jurisdiction) and a claim against the MNPD Defendants for malicious prosecution under Tennessee

state law (over which the district court exercised supplemental jurisdiction). Shortly after, the

MNPD Defendants moved to dismiss for failure to state a claim or, alternatively, on state-law

qualified-immunity grounds. See, e.g., Youngblood v. Clepper, 856 S.W.2d 405, 407–08 (Tenn.

Ct. App. 1993). They contended that an OPA investigation is not a judicial or quasi-judicial

proceeding for purposes of a Tennessee malicious-prosecution claim or that, even if it is, that point

was not clearly established at the time of their conduct. Hammond-Beville filed an amended,

operative complaint in January 2021, and the MNPD Defendants renewed their motion to dismiss

for failure to state a claim or on qualified-immunity grounds. The district court eventually denied

the MNPD Defendants’ motion in April 2021, after which they took the present appeal.




                                                 -4-
No. 21-5498, Hammond-Beville v. Landis et al.


                                                 II.

       Ordinarily we would have jurisdiction to review the denial of qualified immunity on an

interlocutory basis under a combination of 28 U.S.C. § 1291 and the collateral-order doctrine.

Denials of qualified immunity are not strictly final, because they do not produce a final judgment,

but we treat them as “final” under the collateral-order doctrine because they are “effectively

unreviewable” upon appeal from a final judgment. Mohawk Indus., Inc. v. Carpenter, 558 U.S.

100, 106 (2009) (quoting Swint v. Chambers Cnty. Comm’n, 514 U.S. 35, 42 (1995)). That is

because qualified immunity provides, at the very least, an immunity from trial, and there is no way

to “undo” a trial that an officer wrongly had to undergo. See Mitchell v. Forsyth, 472 U.S. 511,

526 (1985); see also King v. Betts, 354 S.W.3d 691, 704 (Tenn. 2011).

       This appeal has a slight twist. It does not involve the usual federal-common-law qualified-

immunity defense to a § 1983 action alleging constitutional violations. Instead, it involves the

rejection of a state-law qualified-immunity defense to a state-law tort. We can treat the denial of a

state-law qualified-immunity defense as immediately appealable under the collateral-order

doctrine if the relevant state courts would likewise permit an immediate appeal within the state

system upon the denial of a state-law immunity. See Livermore ex rel. Rohm v. Lubelan, 476 F.3d

397, 407–08 (6th Cir. 2007).

       Though the caselaw is sparse,3 Tennessee appellate courts apparently do permit

interlocutory appeals after the denial of state-law immunities. See, e.g., Boling v. City of Pigeon


3
 The cases the MNPD Defendants cite suggesting that an interlocutory appeal is permissible are
not on point, since they deal with Tennessee courts entertaining immediate appeals of denials of
qualified immunity in § 1983 actions; qualified immunity there being a federal-common-law
defense rather than a state-law defense. See Fann v. Bailey, 841 S.W.2d 833, 835 (Tenn. Ct. App.
1992) (permitting an immediate appeal, pursuant to U.S. Supreme Court precedent, of a qualified-
immunity denial in a § 1983 action); Cantrell, 78 S.W.3d at 904 n.3, 906 (same). Yet under
Livermore, the relevant question is whether the state courts would permit immediate appeal after
                                                -5-
No. 21-5498, Hammond-Beville v. Landis et al.


Forge, No. E2007-01652-COA-R10-CV, 2008 WL 4366119, *1–2 (Tenn. Ct. App. Sept. 22, 2008)

(permitting interlocutory appeal after denial of qualified immunity under Tenn. Code Ann. § 55-

5-204(d)); Smith v. Pratt, No. M2008-01540-COA-R9-CV, 2009 WL 1086953, *1 (Tenn. Ct. App.

Apr. 22, 2009) (permitting interlocutory appeal after denial of qualified immunity under Tenn.

Code Ann. § 63-6-219(d)); Friedli v. Kerr, No. M1999-02810-COA-R9-CV, 2001 WL 177184,

*1 (Tenn. Ct. App. Feb. 23, 2001) (permitting interlocutory appeal after denial of qualified

immunity under Tenn. Code Ann. §§ 44-20-101–105). Thus, because Tennessee courts would treat

the present denial of qualified immunity as a collateral order properly subject to an interlocutory

appeal, we may do the same.

                                               III.

       We review the decision to deny qualified immunity de novo. Hardy v. Jefferson Cmty.

Coll., 260 F.3d 671, 677 (6th Cir. 2001); accord Cantrell v. DeKalb County, 78 S.W.3d 902, 906

(Tenn. Ct. App. 2001). Because this appeal comes to us at the motion-to-dismiss stage, we accept

“the facts alleged in the complaint as true” and draw “all reasonable inferences therefrom in the

plaintiff’s favor.” Hardy, 260 F.3d at 677.

                                               IV.

       Having established our jurisdiction and the standard of review, we turn now to the merits

of the MNPD Defendants’ motions to dismiss for failure to state a claim and for qualified

immunity. For the reasons below, we conclude that the district court properly denied the MNPD

Defendants’ motions.




the denial of a state-law immunity. 476 F.3d at 407 (“[W]e must look to state immunity law to
determine whether a denial of immunity based on state law is appealable.”) (emphasis added).
                                                -6-
No. 21-5498, Hammond-Beville v. Landis et al.


               1. Tennessee Malicious Prosecution and the Qualified-Immunity
                  Defense

       The tort of malicious prosecution under Tennessee law contains three elements: “(1) a prior

suit or judicial proceeding was instituted without probable cause, (2) [the] defendant brought such

prior action with malice, and (3) the prior action was finally terminated in [the] plaintiff’s favor.”

Roberts v. Fed. Exp. Corp., 842 S.W.2d 246, 247–48 (Tenn. 1992). For purposes of this appeal,

the MNPD Defendants dispute only the first half of element (1)—whether the OPA investigation

was “a prior suit or judicial proceeding” for purposes of malicious prosecution. Their argument is

twofold. They first assert that the OPA investigation was not a “judicial proceeding” as that term

has been defined in the caselaw. But they also claim that even if we determine that the OPA

investigation, on the facts alleged, constituted a “judicial proceeding,” that point was not “clearly

established” at the time of defendants’ behavior. Thus, they argue, they are still entitled qualified

immunity and a reversal of the district court.

       Defendants are at least correct that Tennessee recognizes a state-law qualified-immunity

defense to state tort actions against government officers for their discretionary functions. See

Youngblood, 856 S.W.2d at 405. As the Tennessee Supreme Court has explained, this defense is

highly analogous to the qualified-immunity defense the U.S. Supreme Court has recognized for

state officers sued under 42 U.S.C. § 1983. Id. at 406–07. Of course, the relevant question in a

§ 1983 suit is whether the defendant violated clearly established federal law, while here we must

decide whether defendants committed a clearly established state tort violation. Otherwise, the

federal and state qualified-immunity analyses are “the same.” Willis v. Neal, No. 1:04-CV-305,

2006 WL 1129388, *2 (E.D. Tenn. Apr. 24, 2006); see also Cawood v. Booth, No. E2007-02537-

COA-R3-CV, 2008 WL 4998408, *11–12 (Tenn. Ct. App. Nov. 25, 2008) (noting Tennessee’s

application of qualified immunity to state-law torts when the alleged violation was not “clearly

                                                 -7-
No. 21-5498, Hammond-Beville v. Landis et al.


established”); Rogers v. Gooding, 84 F. App’x 473, 477 (6th Cir. 2003) (affirming the district

court’s grant of qualified immunity on Tennessee assault and battery claims). Thus, if extant

precedent would have put any reasonable officer on notice during the events in question that an

allegedly baseless MNPD OPA investigation could constitute malicious prosecution, we must

affirm the district court’s denial of the MNPD Defendants’ qualified-immunity request. See Kisela

v. Hughes, 138 S. Ct. 1148, 1153 (2018).

               2. The Tennessee Supreme Court Established Long Ago that a Baseless
                  Internal-Affairs Investigation within the MNPD Could Constitute
                  Malicious Prosecution

       The OPA investigation, to be sure, was not a “judicial proceeding” in a strict sense of the

term; it was neither a civil lawsuit nor a criminal prosecution. Cf. Kauffman v. A.H. Robins Co.,

448 S.W.2d 400, 403 (Tenn. 1969). But the MNPD Defendants have not appealed the district

court’s order on the ground that administrative proceedings cannot support malicious prosecution;

if that were their argument they would lose. Back in 1969, the Tennessee Supreme Court

confronted in Kauffman v. A.H. Robins, Co. whether the prior “judicial proceeding” alleged to be

the forum for a malicious prosecution must be, literally, a civil or criminal proceeding. Id. That

argument might have had some force as a matter of the tort’s early history, since it “originally

arose from criminal proceedings.” Id. at 402. But the Tennessee Supreme Court rejected the idea

that malicious prosecution could thus arise only from classic “judicial proceedings.” In more recent

times, it noted, greater and greater responsibility to adjudicate individuals’ legal rights had been

granted to administrative agencies. Id. at 403. (Kauffman itself concerned false allegations against

a pharmacist made before Tennessee’s state board of pharmacy. Id. at 401.) As a result, the court

noted, “[t]he same harmful consequences may result from malicious prosecution in this type of

proceeding as from strictly judicial proceedings.” Id. at 404. The court therefore expressed its


                                                -8-
No. 21-5498, Hammond-Beville v. Landis et al.


“view that the ‘prior judicial proceeding’ need not be conducted in a ‘court’ in the strict technical

and legal sense.” Id. at 403. Rather, insofar as administrative proceedings could “injur[e] . . . the

legally protected rights of another,” such “proceedings are at least ‘quasi-judicial’ to the extent

that they may be the basis for a malicious prosecution action.” Id. at 404, 403.

       So Kauffman establishes the general point that Tennessee malicious-prosecution claims do

not require a prior “judicial proceeding” “in the strict technical and legal sense.” Id. at 403. It is

instead sufficient to have been subjected to some administrative proceeding capable of adversely

affecting the plaintiff’s “legally protected interests.” Id. at 403. Those points are helpful to

Hammond-Beville, no doubt, but they are insufficient on their own to defeat the MNPD

Defendants’ assertion of qualified immunity. See, e.g., Cawood, 2008 WL 4998408, at *11 (“The

right allegedly violated cannot be asserted at a high level of generality[.]”) (quoting Rogers, 84

F.App’x at 475). What Hammond-Beville really needs is precedent applying Kauffman in the

specific context of an internal-affairs proceeding within a police department and holding that such

an internal-affairs proceeding can likewise constitute malicious prosecution.

       But, it turns out, the Tennessee Supreme Court decided a case in 1985 called Lewis v. Allen

that applied Kauffman to Hammond-Beville’s own department—the MNPD—to hold that a

baseless internal-affairs investigation can likewise constitute a “quasi-judicial proceeding” for

purposes of a malicious-prosecution action. Lewis, 698 S.W.2d at 59–60. There, a motorist accused

several officers of having stolen cash during a traffic stop. Id. at 59. The allegations triggered an

investigation by the OPA’s predecessor unit within the MNPD, the Internal Security Section

(“ISS”). Id. The ISS eventually determined that the theft claim was baseless, and the exonerated

officers sued the motorist for malicious prosecution. Id. The motorist moved to dismiss, arguing

that the ISS proceeding was neither judicial nor quasi-judicial. Id. at 58–59. Taking the plaintiffs’


                                                 -9-
No. 21-5498, Hammond-Beville v. Landis et al.


allegations as true, however, the Tennessee Supreme Court held that they were sufficient to show

at least at the motion-to-dismiss stage that the ISS investigation had been a quasi-judicial

proceeding. Id. at 60.

       The court reached that conclusion in two steps. It first clarified its understanding of

Kauffman, explaining that it interpreted the case

               as holding that any administrative tribunal or body duly established
               to conduct investigations or investigatory hearings and to make
               adjudicatory findings that may adversely affect legally protected
               interests of persons subjected to its jurisdiction will satisfy the first
               element of a malicious prosecution claim.

Id. It then explained why, in its view, the Internal Security Section satisfied the Kauffman test:

               Plaintiffs have alleged in essence that the Internal Security Section
               received defendant’s charges, called them before it to respond, took
               other investigatory action, and ultimately made an adjudication
               exonerating them. They allege that those actions were quasi-judicial
               administrative proceedings. We find those allegations sufficient on
               the questioned element of an action for malicious prosecution[.]

Id. The court thus held that the plaintiffs had stated a claim for malicious prosecution, reversed

the lower court’s dismissal of their complaint, and remanded the case for trial. Id.

       Lewis v. Allen clearly establishes that a police internal-affairs investigatory body, within

the MNPD no less, can constitute a “quasi-judicial proceeding” for purposes of a subsequent

malicious-prosecution action. The same body within the MNPD has, of course, undergone a

name-change in the intervening years—from the “Internal Security Section” to the “Office of

Professional Accountability.” But the operative features have remained the same. Note the four

factors that Lewis highlighted: the body’s ability to (1) receive charges against an officer, (2) call

the officer before it to determine the officer’s response, (3) take investigatory action based on

such charges, and (4) make “adjudicatory findings” “that may adversely affect legally protected

interests of persons subject to its jurisdiction.” Id. As Hammond-Beville has plausibly alleged
                                                 -10-
No. 21-5498, Hammond-Beville v. Landis et al.


(and, indeed, as defendants have stipulated on appeal), the modern-day OPA likewise possesses

all of those features.

        First, the OPA received charges against Hammond-Beville. Defendant Morante, acting as

the OPA’s Director, received the child-abuse allegations against Hammond-Beville in June 2018.

Morante then issued a “Notice of Complaint” informing Hammond-Beville that the OPA was

launching its own child-abuse investigation based on the reports from Cheatham County.

        Second, the OPA called Hammond-Beville to respond. Morante’s “Notice of Complaint”

advised Hammond-Beville that she was being investigated for child abuse “and directed the

plaintiff to immediately contact Carter to acknowledge receipt of the Notice and ‘voice her

interest in the matter.’” The Notice also requested that Hammond-Beville give “a ‘complete and

unwavering truthful admission,’” supposedly so that she could “avoid[ ] an investigation,” and it

also requested that she participate in MNPD’s “Pre-Investigation Settlement Process.” Last,

Hammond-Beville had to attend a “Presentation Meeting” at which defendant Sharpe read the

charges against her and she had to enter her corresponding “plea.”

        Third, the OPA took investigatory action based on the charges. Defendant Carter

completed an “investigation report and submitted it to defendants Sharpe and Morante in August

2018.” “Carter’s report alleged that the plaintiff had abused her stepdaughter and lied by denying

the abuse,” thus crediting Landis’s false allegations over “the conclusions reached by” both child

services and the juvenile-court guardian ad litem.

        Fourth, the OPA both actually made adjudicatory findings contrary to Hammond-

Beville’s legal interest and could have made further adverse findings had defendants’ child-abuse

allegations not fallen apart. That is, Sharpe and Morante had to adjudicate the veracity of Carter’s




                                                -11-
No. 21-5498, Hammond-Beville v. Landis et al.


August 2018 investigative report to reach a formal charging decision.4 Sharpe and Morante

“signed off” on Carter’s report—lending the allegations their imprimatur—and formulated

charging decisions against Hammond-Beville. As a result, she was formally charged with both a

violation of the law and dishonesty during the investigation; supposed offenses for which Sharpe

and Morante recommended dismissal. Id. These decisions adversely affected Hammond-Beville’s

legally protected interests, as they plausibly contributed to her having to remain on

“decommissioned” status until September 2020.5 Likewise, had defendants’ allegations not fallen

through, Hammond-Beville would have faced further disciplinary hearings to determine whether

she would, indeed, be terminated.

       Lewis, therefore, clearly established well before 2018 that defendants’ behavior could

constitute malicious prosecution. Said differently, any reasonable officer would have understood

after Lewis that bringing baseless allegations against another officer in an internal-affairs

proceeding could have supported a subsequent malicious-prosecution action. See King, 354

S.W.3d at 705 (discussing “whether under preexisting law a reasonable defendant official would

have understood that his or her acts were unlawful.”). Thus, the district court properly denied the

MNPD Defendants’ motion to dismiss.




4
  Hammond-Beville alleges that though Carter lacked a formal charging role under the OPA
structure, he still exercised de facto influence over Sharpe and Morante’s formal charging decision.
5
  Strictly speaking, Hammond-Beville was already on decommissioned status by February 2, 2018,
before the OPA investigation began. But drawing all reasonable inferences in Hammond-Beville’s
favor, as we must at the motion-to-dismiss stage, we can reasonably infer that the OPA’s
subsequent ratification of Landis’s claims contributed to the duration of Hammond-Beville’s
decommissioning period. In other words, had the OPA investigation properly determined the
allegations false, it is reasonable to conclude that Hammond-Beville could have returned to active
duty sooner. Accordingly, the OPA’s charging decision adversely affected Hammond-Beville’s
legally protected interest in returning to active duty.
                                               -12-
No. 21-5498, Hammond-Beville v. Landis et al.


       The MNPD Defendants’ counterarguments are unpersuasive. Perhaps realizing that Lewis

disposes of their case, the MNPD Defendants have devoted significant energy to explaining why

it should not actually govern. Their basic contention is that the ISS investigation at issue in Lewis

was not in fact a quasi-judicial proceeding, and so Lewis could not have clearly established that an

internal-affairs proceeding could constitute malicious prosecution. Recall that Lewis was decided

at the motion-to-dismiss stage, and thus that the Tennessee Supreme Court took the officers’

allegations about the ISS’s powers as true. See Lewis, 698 S.W.2d at 59–60. When it assumed the

ISS had the four responsibilities noted above, the Tennessee Supreme Court held that those

powers—taken as true that the ISS possessed them—amounted to a quasi-judicial proceeding for

malicious-prosecution purposes. Id. at 60. But, say the MNPD Defendants, it was revealed in

Lewis’s subsequent history after remand to the trial court that the ISS in fact did not possess those

four powers. At least that is the lesson the MNPD Defendants would have us draw from the trial

court’s unreasoned summary-judgment order6 entered on remand in response to Allen’s counsel’s

motion for summary judgment, which had argued the ISS in fact lacked such powers.

       The MNPD Defendants’ argument has multiple problems. The first is that Lewis—just as

this case—arose at the motion-to-dismiss stage. See id. at 59. So the question in Lewis was not

what features the ISS in fact had, but what features the plaintiffs had alleged it to have. Id. at 60.

If those allegations, taken as true, would amount to a quasi-judicial proceeding, then those

allegations sufficed to state a claim for malicious prosecution. Id. The allegations by themselves

obviously could not win the case but, taken as true, were at least sufficient to survive a motion to


6
  That 1989 trial-court order states, in its entirety, “After a careful review of the entire record in
this cause, the Court concludes that the original Defendant, Thomas C. Allen, Jr’s. [sic] Motion
for Summary Judgment is well taken and therefore, is respectfully granted. The original Plaintiffs
will pay the costs. Enter an order accordingly. The clerk will serve a copy hereof on counsel.” See
Mem., R. 21-2.
                                                -13-
No. 21-5498, Hammond-Beville v. Landis et al.


dismiss. Id. Whether those allegations turned out to be true or not at a later stage does not affect

whether, on a motion to dismiss, they stated a claim.

       Because this case likewise arises on a motion to dismiss, we undertake the same inquiry as

did Lewis—not some other inquiry the trial court undertook on remand at a different stage of the

proceeding. We do not now ask what powers the OPA in fact possesses; we instead review what

powers Hammond-Beville has alleged the OPA to possess. See Hardy, 260 F.3d at 677. We then

take those alleged powers as true, id., and compare them with the four alleged powers of the ISS

found sufficient in Lewis to state a claim to see whether the OPA’s alleged powers meet or exceed

the ISS’s alleged powers. And because they do, Hammond-Beville has at least stated a claim for

malicious prosecution. She may still lose if it turns out that she cannot muster evidence for her

allegations at later stages of the suit, after her allegations have lost the presumption of truth. See,

e.g., Leonard v. Robinson, 477 F.3d 347, 353–54 (6th Cir. 2007). But whether the ISS lacked some

power in fact, or whether the OPA may eventually be shown to lack some power in fact, does not

mean that Hammond-Beville has failed to state a claim.

       Moreover, under no principle of qualified-immunity jurisprudence of which we are aware

may a litigant use an unreasoned trial-court order to essentially “de-establish” a legal proposition

otherwise clearly established by a published state supreme court decision. And on further

inspection, defendants’ argument is even more tenuous than that. They do not rely on the trial-

court order itself, which contains no reasoning. They instead rely on the arguments from a

summary-judgment brief supposedly incorporated by reference into the trial-court order. But that

brief itself does not even accurately apply Lewis. The brief claims that the ISS was not quasi-

judicial because it had (1) no power to impose penalties on the officers, (2) no power to affect

legally protected interests, (3) no power to hold hearings, and (4) no power to issue subpoenas or


                                                 -14-
No. 21-5498, Hammond-Beville v. Landis et al.


administer oaths to witnesses. Yet Lewis itself never made (1), (3), or (4) prerequisites for a quasi-

judicial proceeding. See generally Lewis, 698 S.W.2d at 60. It never purports to require that the

body impose “penalties”—only that it “may adversely affect legally protected interests of persons

subject to its jurisdiction.” Id. It also never requires that the body “hold hearings”—only that it

“conduct investigations or investigatory hearings and [ ] make adjudicatory findings.” Id.

(emphasis added). Likewise, nowhere does the Lewis opinion mention oaths or subpoenas. See id.

So the trial court’s opinion is unreasoned, and the brief on which it is based is itself a patent

distortion of the Lewis requirements. There is no logical reason that either should displace the

holding of Lewis itself.

       The MNPD Defendants also argue that the OPA investigation was not a quasi-judicial

proceeding because it never resulted in a “formal disciplinary hearing.” This argument has a certain

irony to it, since the reasons that Hammond-Beville never received her formal hearing were that

(1) defendants would not give it to her, and (2) defendants’ false allegations collapsed before a

hearing could take place. In any event, defendants once again seek to graft onto Lewis a

requirement that it does not contain. Lewis explains that the body must be “duly established to

conduct investigations or investigatory hearings and [ ] make adjudicatory findings that may

adversely affect legally protected interests of persons subject to its jurisdiction.” Id. at 60. The

OPA satisfies those requirements. It both conducted an investigation—Carter’s report, which

Sharpe and Morante endorsed—and it then made an adjudicatory finding that Hammond-Beville

had likely committed the abuse, violated two portions of the MNPD code of conduct, lied by

denying the abuse, and deserved the sanction of dismissal.

       The MNPD Defendants retort that it ultimately would have been some official outside the

OPA itself to actually impose the penalty of dismissal, rather than the OPA, and thus that the OPA


                                                -15-
No. 21-5498, Hammond-Beville v. Landis et al.


must not be quasi-judicial. But again, Lewis never says that the body must have the power to

impose formal penalties. It just says that it must have the power to “make adjudicatory findings

that may adversely affect legally protected interests of persons subject to its jurisdiction.” Id. The

plaintiff officers satisfied that requirement in Lewis itself by alleging that the ISS had determined

the defendant-mororist’s accusations false—what Lewis called “an adjudication exonerating” the

officers. Id. at 59–60. The OPA did the same here, just in reverse—it made an adjudication

inculpating Hammond-Beville. That satisfies Lewis’s “adversely affect legally protected interests”

test, whether or not the OPA itself had the power to formally execute the penalty it recommended.

       Nor are we convinced, given Lewis, that the district court erred in light of the four other

cases defendants broach: Spain v. Connolly, 606 S.W.2d 540 (Tenn. 1980); Wells v. Hefner, No.

M.2004-02313-COA-R3-CV, 2006 WL 1184216, *1 (Tenn. Ct. App. May 3, 2006); Blizzard v.

Aquinas College, No: 3:11-2016, 2011 WL 3291812, *1 (M.D. Tenn. Aug. 1, 2011); and Pagliara

v. Moses, 605 S.W.3d 619 (Tenn. Ct. App. 2020). None presents a compelling rationale against

applying Lewis to deny qualified immunity. Those cases were resolved before Lewis (Spain), did

not deal with a formally begun internal-affairs investigation or a malicious-prosecution claim

(Spain), or involved other kinds of investigations, like university disciplinary hearings and a

criminal investigation (Wells, Blizzard, and Pagliara).

       Last, the MNPD Defendants argue that the district court “impermissibly imposed the

burden” on them to show their entitlement to qualified immunity, rather than imposing the burden

on Hammond-Beville to illustrate their lack of qualified immunity once they had invoked the

defense. We are satisfied that both here and below, Hammond-Beville discharged her burden to

identify the relevant precedent (Lewis) establishing that defendants violated her clearly established




                                                -16-
No. 21-5498, Hammond-Beville v. Landis et al.


rights. See, e.g., Warda v. C.I.R., 15 F.3d 533, 539 n.6 (6th Cir. 1994) (explaining that we “may

affirm on any ground supported by the record”).

                                                V.

       By the time of the MNPD Defendants’ alleged misconduct, it had been clearly established

for over thirty years that a baseless internal-affairs proceeding within the MNPD could constitute

malicious prosecution. The district court properly denied the MNPD Defendants’ motions to

dismiss for failure to state a claim and on qualified-immunity grounds. Thus, we AFFIRM.




                                              -17-